OPINION
By THE COURT.
This is a law and fact appeal from the Common Pleas Court for Franklin County. The action seeks to set aside certain deeds because of want of consideration, failure of consideration and mental incapacity of the grantor. The trial court found that there was not even a preponderance of the evidence tending to establish the plaintiff’s claim of mental incapacity; that this fell far short of the requirement that the evidence tending to support the incapacity must be clear and convincing.
We have read the entire record and are of the same opinion as the trial court on the factual conclusions. Judge Leach, in a well considered opinion, has made the proper legal conclusions with which we fully concur. It would serve no useful purpose for us to discuss them further.
On the issues joined our judgment is the same as that in the trial court.
MILLER, PJ, HORNBECK and "WISEMAN, JJ, concur.